DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 12/30/2020.
Specification
3. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 1, 3, 14, 16 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Mariani (IT 10 2020 00000 6871- please see, attached provided foreign document. However, going forward, for citation purpose, Examiner is using US PG Pub 2021/0313887 reference).

    PNG
    media_image1.png
    828
    1322
    media_image1.png
    Greyscale

Above Figure ‘1, 2'- Mariani (US PG Pub 2021/0313887)
Regarding claim 14, 1, Mariani teaches (Fig. 1-2; Para 40-76) a system, comprising: 
a load (Ld); and 
a switched mode power supply (SMPS) (10 buck converter ) coupled to the load (LD) and including a power converter (10 buck converter) configured to switch power (from Vin) to the load (as Vout to LD) based on control exerted by the SMPS, wherein the SMPS is configured to implement a state machine (control is exerted using combined operation of ‘16 Finite State Machine, minimum-off delay circuit 20 and on-time delay circuit 18’, to control the switching of Vin to Vout in the converter) configured to: 
operate in a first state (Fig. 2; 1st state being ON state vs. 2nd state being OFF states, where ON state is triggered by a voltage comparator 181, which is well known to ensure a voltage mode, and functions in a loop/voltage-loop; Para 4-14) in which the state machine (16) gates a pulse width modulation (PWM) signal (PWM being provided to 10’s ‘Hg and Lg’) provided for control of a power converter according to a first signal (181’s output) provided by a voltage control loop; 
operate in a second state (Fig. 2; 1st state being ON state vs. 2nd state being OFF states, where during OFF state a current comparator 182 takes over, which is well known to ensure a current mode and functions in a loop/current-loop; Para 4-14) in which the state machine (16) gates the PWM signal (PWM being provided to 10’s ‘Hg and Lg’) according to a second signal (182’s output) provided by a current limit comparator (Ilimit used in 182).
transition from the first state to the second state responsive to the second signal being asserted (182’s output) after the first signal (181’s output) is asserted in a switching cycle of the power converter (10) (Fig. 2; teaches the transition between 1st state being ON state vs. 2nd state being OFF states, where during ON state is triggered by a voltage comparator 181, which is well known to ensure a voltage mode, and functions in a loop/voltage-loop during and during OFF state a current comparator 182 takes over, which is well known to ensure a current mode and functions in a loop/current-loop; Para 4-14); and 
transition from the second state to the first state responsive to the first signal (181’s output) being asserted after the second signal (182’s output) in a switching cycle of the power converter (10) (Fig. 2; teaches the transition between 1st state being ON state vs. 2nd state being OFF states, where during ON state is triggered by a voltage comparator 181, which is well known to ensure a voltage mode, and functions in a loop/voltage-loop during and during OFF state a current comparator 182 takes over, which is well known to ensure a current mode and functions in a loop/current-loop; Para 4-14).
BUCK Converter 10 OFF-ON STATES
for current vs. voltage mode of operation

    PNG
    media_image2.png
    769
    462
    media_image2.png
    Greyscale


Table: Explanation of Fig. 2 in Mariani (US PG Pub 2021/0313887)
Regarding claims 16, 3, Mariani teaches the current limit comparator (182) is configured to compare a value of a signal representative of a current (current sensor for inductor L, from node A) flowing through the power converter (10) to a current limit threshold (Ilimit) to determine an output to provide as the second signal (182’s output).
 (NOTE. 	Fig. 2; teaches the transition between 1st state being ON state vs. 2nd state being OFF states, where during ON state is triggered by a voltage comparator 181, which is well known to ensure a voltage mode, and functions in a loop/voltage-loop during and during OFF state a current comparator 182 takes over, which is well known to ensure a current mode and functions in a loop/current-loop; Para 4-14).
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7. 	Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mariani (IT 10 2020 00000 6871- please see, attached provided foreign document. However, going forward, for citation purpose, Examiner is using US PG Pub 2021/0313887 reference), in view of Omin (US Pub 2009/0039853).
Regarding claims 15, 2 Mariani teaches wherein the voltage control loop (181’s output) is configured to compare an output voltage (from node B) of the power converter to a voltage reference (Vref) to determine an output to provide as the first signal.
(NOTE. 	Fig. 2; teaches the transition between 1st state being ON state vs. 2nd state being OFF states, where during ON state is triggered by a voltage comparator 181, which is well known to ensure a voltage mode, and functions in a loop/voltage-loop during and during OFF state a current comparator 182 takes over, which is well known to ensure a current mode and functions in a loop/current-loop; Para 4-14).
However, Mariani fails to teach using a voltage ramp signal for 1st comparing when conducting voltage error.
However, Omin teaches (Fig. 2, 4-5; Para 61-76) using a voltage ramp signal (a reference voltage producing portion REF is shown in Fig. 5, where a voltage ramping wave starting from period of t1 and afterward, this Vref is considered as ramp wave) for 1st comparing when voltage error.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modify Mariani’s circuit to use a ramp voltage, in place of a reference voltage to conduct the 1st comparing of error voltage operation, as disclosed by Omin, as doing so would have provided a soft-start operation for the voltage error comparing, thus preventing any unnecessary overshoot and ensuring a smoother transition of maintaining the output voltage for the load, as taught by Omin (Para 72-73).
Allowable Subject Matter
8. 	Claims 8-13 are allowed.
Regarding claim 8, Mariani (IT 10 2020 00000 6871- please see, attached provided foreign document. However, going forward, for citation purpose, Examiner is using US PG Pub 2021/0313887 reference) teaches (Fig. 1-2; Para 40-76) a circuit, comprising:
a first comparator (Fig. 2; 1st state being ON state vs. 2nd state being OFF states, where ON state is triggered by a voltage comparator 181, which is well known to ensure a voltage mode, and functions in a loop/voltage-loop; Para 4-14) having a first output (181’s output), a first input (- input of 181), and a second input (+ input of 181), the first input (- input of 181) adapted to be coupled to an output of a power converter (at node B) and the second input (+ input of 181) configured to receive a voltage reference signal (Vref);
a current sense element (inductor current sensor located on node A) having a current sense input and a current sense output, the current sense input adapted to be coupled to the power converter (10);
a second comparator (Fig. 2; 1st state being ON state vs. 2nd state being OFF states, where during OFF state a current comparator 182 takes over, which is well known to ensure a current mode and functions in a loop/current-loop; Para 4-14) having a second output (182’s output), a third input (+ input of 182), a fourth input (- input of 182), and the third input (+ input of 182) coupled to the current sense output (current sensor’s output from Node A being passed to + input of 182), the fourth input (- input of 182) configured to receive a current limit threshold signal (Ilim), and 
a state machine (‘16 Finite State Machine, minimum-off delay circuit 20 and on-time delay circuit 18’) coupled to the first output (181’s output) and the second output (182’s output) and configured to provide a pulse width modulation (PWM being provided to 10’s ‘Hg and Lg’) signal for controlling the power converter (10) based on a signal at the first output (181’s output) and a signal at the second output (182’s output).
However, Mariani fails to teach using a voltage ramp signal for 1st comparing when conducting voltage error; and 2nd comparing for current loop having a blanking input to receive the blanking signal.
However, Omin (US Pub 2009/0039853) teaches (Fig. 2, 4-5; Para 61-76) using a voltage ramp signal (a reference voltage producing portion REF is shown in Fig. 5, where a voltage ramping wave starting from period of t1 and afterward, this Vref is considered as ramp wave) for 1st comparing when voltage error.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modify Mariani’s circuit to use a ramp voltage, in place of a reference voltage to conduct the 1st comparing of error voltage operation, as disclosed by Omin, as doing so would have provided a soft-start operation for the voltage error comparing, thus preventing any unnecessary overshoot and ensuring a smoother transition of maintaining the output voltage for the load, as taught by Omin (Para 72-73)
However, Zanardi et al. (“Zanardi”, US Pub 2011/0157756) teaches (Fig. 1-2) 2nd comparing for current loop (20) having a blanking input (23) to receive the blanking signal (326 proving a blanking signal to ‘322 &/ 324, which then respectively control current comparator 120 to reset FF 106).
However, Wilcox et al. (“Wilcox”, US Pat 5847554) teaches 2nd comparing for current loop (320, 120) having a blanking input (blanking circuit 326) to receive the blanking signal (326 proving a blanking signal to ‘322 &/ 324, which then respectively control current comparator 120 to reset FF 106).
However, cited prior art(s), as a whole failed to teach, “a second comparator having the blanking input configured to receive a blanking signal” , wherein the claimed 2nd comparator output (being 2nd output) is then furthermore used in “a state machine”, which is “configured to provide a pulse width modulation (PWM) signal for controlling the power converter based on a signal at the first output and a signal at the second output”.
9. 	Claims 4-7, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4, 17, a search of prior art(s) failed to teach, “the current limit comparator is configured to be gated by a blanking signal”.
[However, Zanardi et al. (“Zanardi”, US Pub 2011/0157756) teaches (Fig. 1-2) 2nd comparing for current loop (20) having a blanking input (23) to receive the blanking signal (326 proving a blanking signal to ‘322 &/ 324, which then respectively control current comparator 120 to reset FF 106).
However, Wilcox et al. (“Wilcox”, US Pat 5847554) teaches 2nd comparing for current loop (320, 120) having a blanking input (blanking circuit 326) to receive the blanking signal (326 proving a blanking signal to ‘322 &/ 324, which then respectively control current comparator 120 to reset FF 106).
However, cited prior art(s), as a whole failed to teach, “a (2nd) current limit comparator being gated by the blanking signal” , wherein the claimed 2nd current limit comparator output is then furthermore used in “a state machine”, which is configured “to provide a pulse width modulation (PWM) signal” for controlling the power converter “based on a signal at the first output and a signal at the second output”].
Claims ‘5-7’ and ‘17-20’ are depending from claims 4 and 17, respectively. 
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanabe et al. (“Tanabe” US pub 2014/0239925)
a circuit (Fig. 3-9; Fig. 3’s 42), comprising 
an error amplifier (Fig. 3; 50) conducting 1st comparing using 1st input’s reference voltage (Vref) with 2nd input’s feedback voltage, and providing a 1st output signal (comp);
a current sensing (Fig. 3’s 20, shown as 60 in Fig. 4-9) having a current sense input (coupled to SW node) and current sense output (coupled to emulation circuit 40, which is described in detail in Fig. 4-9);
current comparator (40’s ’64 and blanking signal being dly_d_rstd’), having a 3rd input (88), which is coupled with current sense output (60), a 4th input coupled to threshold voltage (88), and a 2nd output signal (ramp being output from 40);
a blanking signal (dly_d rstd; Para 34), but however is silent about having the blanking signal to gating/enabling specifically the current comparator for current limit purpose; and 
a controller (54, 52) coupled to the 1st output (comp of 50) and the 2nd output (ramp of 40) and configured to provide a PWM signal for controlling the power converter (42) based on the 1st output (comp) signal and the 2nd output signal (ramp).

 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                              Supervisory Patent Examiner, Art Unit 2839